Appeal from an order of the Supreme Court, Monroe County (Harold L. Galloway, J), entered October 15, 2007 in a mortgage foreclosure action. The order, among other things, granted plaintiff’s motion for summary judgment on the complaint and dismissed the answer.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Smith, J.P., Lunn, Fahey and Feradotto, JJ.